 


IV 
House Calendar No. 37
111th CONGRESS 
1st Session 
H. RES. 305
[Report No. 111–70] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 31, 2009 
Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
 Providing for consideration of the concurrent resolution (H. Con. Res. 85) setting forth the congressional budget for the United States Government for fiscal year 2010 and including the appropriate budgetary levels for fiscal years 2009 and 2011 through 2014.  
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the concurrent resolution (H. Con. Res. 85) setting forth the congressional budget for the United States Government for fiscal year 2010 and including the appropriate budgetary levels for fiscal years 2009 and 2011 through 2014. The first reading of the concurrent resolution shall be dispensed with. All points of order against consideration of the concurrent resolution are waived. General debate shall not exceed four hours, with three hours confined to the congressional budget equally divided and controlled by the chair and ranking minority member of the Committee on the Budget and one hour on the subject of economic goals and policies equally divided and controlled by Representative Maloney of New York and Representative Brady of Texas or their designees. After general debate the Committee of the Whole shall rise without motion. No further consideration of the concurrent resolution shall be in order except pursuant to a subsequent order of the House. 
 

March 31, 2009
Referred to the House Calendar and ordered to be printed
